      Case 1:18-cr-00333-JGK Document 85 Filed 07/17/19 Page 1 of 1

                                               U.S. Department of Justice

                                               Antitrust Division


                                               New York Office
                                               26 Federal Plaza                     212/335-8000
                                               Room 3630
                                               New York, New York 10278-0004    FAX 212/335-8023


                                               July 17, 2019

ECF


Honorable John G. Koelt1
Daniel Patrick Moynihan U.S. District Courthouse
500 Pearl Street
New York, NY 10007

              Re:     United States v. Akshay Aiver
                      18-cr-00333-JGK

Dear Judge Koeltl,

        Pursuant to Local Rule 1.4, I respectfully request to withdraw Benjamin Sirota and
Grace Pyun as attorneys of record from the Department of Justice in the above-referenced
case. I also ask to remove Mr. Sirota and Ms. Pyun from the docket and ECF notifications
as those attorneys will no longer represent the United States in this matter.




                                                               Kevin B. Hart
                                                               Trial Attorney

                                                              U.S. Department of Justice
                                                              Antitrust Div.
                                                              26 Federal Plaza, Room 3630
                                                              New York, NY 10278
                                                              (212) 335-8000




cc:     Counsel of record
